DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-11 and 27-48 in the reply filed on 14 February 2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 5 February 2020, 28 August 2020, 28 October 2020, 10 June 2021, 31 August 2021, and 3 May 2022 have been considered by the Examiner.

Drawings
	The original drawings received on 13 November 2019 are accepted by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, and 27-48 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rinehart, U.S. Patent US 4,053,679.
Rinehart discloses a glass comprising glass composition which is capable of being chemically strengthened by ion exchange. See Abstract and the entire specification, specifically, column 3, lines 40-60. Rinehart discloses the glass composition in terms of weight percentages: 34-60% of SiO2, 6-23% of Na2O, 0-15% of K2O, 0-18% of Al2O3, 0-20% of ZrO2, 7-20% of P2O5, 0-9% of CaO, 0-9% of SrO, 0-0.1% of Li2O and 0-10% of the total of MgO, TiO2, BaO, PbO, ZnO, and B2O3.  See column 3, lines 40-60 and the below chart which maps the specific components of each claim to Rinehart. The compositional ranges of Rinehart are sufficiently specific to anticipate the glass composition as recited in claims 8, 10, and 27-48. See MPEP 2131.03. Furthermore, Rinehart discloses Examples 535, 547, 548, 553, 567-569, 572-585, 588, 591, 596, 601-606, 614, 621, 624-633, 635, 679-685, and 707-710, which anticipate the compositional ranges of claim 47, Examples 570 and 615, which anticipate the compositional ranges of claims 44 and 47, Examples 641 and 644, which anticipate the compositional ranges of claims 8, 27-38, 40, and 42-48, Example 749, which anticipates the compositional ranges of claims 8 and 27-48, and Example 763, which anticipates the compositional ranges of claims 8, 10, 27-34, 36-40, and 42-48. See Table and the table at the end of the office action that shows the weight percentages converted to mole percentages.
The below chart maps the components of the instant claims to Cao et al.

Claim Mapping Chart of Instant Claims to Rinehart US 4,053,679
Instant Claims
Limitation of the instant claim
Range of the instant limitation in mole %
Range of mol% of the examples of Rinehart
Wt%. Range taught by Rinehart
Paragraphs and/or Examples Rinehart meets the limitation  in terms of wt. %
8, 10, & 43
SiO2
47-70
52.12-63.07
34-60
Column 4, lines 17-21
38, 42, 44, & 47
SiO2 
52-65
52.12-63.07
34-60
Column 4, lines 17-21
39
SiO2
55-62
52.12-63.07
34-60
Column 4, lines 17-21
8, 42-44, & 47
Al2O3
5-17
6.58-10.70
0-18
Column 4, lines 59-62
10
Al2O3
2.5-17
6.58-10.70
0-18
Column 4, lines 59-62
40
Al2O3
7-16
6.58-10.70
0-18
Column 4, lines 59-62
41
Al2O3
8-15
6.58-10.70
0-18
Column 4, lines 59-62
8 & 10
P2O5 
4-15
2.36-7.91
7-20
Column 5, lines 1-5
27
P2O5 
4-<14
2.36-7.91
7-20
Column 5, lines 1-5
28
P2O5 
4-<12
2.36-7.91
7-20
Column 5, lines 1-5
29
P2O5 
4-<10
2.36-7.91
7-20
Column 5, lines 1-5
42, 43, & 47
P2O5 
4-12
2.36-7.91
7-20
Column 5, lines 1-5
44
P2O5
2-23
2.36-7.91
7-20
Column 5, lines 1-5
8
K2O 
4.5-23
2.14-11.89
0-15
Column 4, Lines 29-34
10
K2O 
10-23
2.14-11.89
0-15
Column 4, lines 29-34
30
K2O 
4.5-<18
2.14-11.89
0-15
Column 4, lines 29-34
31
K2O 
4.5-<14
2.14-11.89
0-15
Column 4, lines 29-34 
42
K2O
4.5-14
2.14-11.89
0-15
Column 4, lines 29-34
43 & 45
K2O 
>5-23
2.14-11.89
0-15
Column 4, lines 29-34
47
K2O
2-23
2.14-11.89
0-15
Column 4, lines 29-34
48
K2O 
>5-23
2.14-11.89
0-15
Column 4, lines 29-34
9, 11, & 37
Li2O 
Substantially free
0
0-<0.1
Column 5, lines 25-27
36
Li2O 
0-5
0
0-<0.1
Column 5, lines 25-27
37
Li2O 
0-<0.1
0
0-<0.1
Column 5, lines 25-27
9 & 11
Na2O
Substantially free
7.23-21.74
6-23
Column 4, lines 21-29
32
Na2O 
>0-<19
7.23-21.74
6-23
Column 4, lines 21-29
33
Na2O 
>0-<15
7.23-21.74
6-23
Column 4, lines 21-29
34
Na2O 
>5-<19
7.23-21.74
6-23
Column 4, lines 21-29
35
Na2O 
>8-<19
7.23-21.74
6-23
Column 4, lines 21-29
43 & 46
Na2O 
>5-19
7.23-21.74
6-23
Column 4, lines 21-29
44
Na2O 
>0-19
7.23-21.74
6-23
Column 4, lines 21-29
9 & 11
Cs2O 
Substantially free
0
No Mention

36
Cs2O 
0-10
0
No Mention

9 & 11
Rb2O 
Substantially free
0
No Mention

36
Rb2O 
0-2
0
No Mention



Claims 8-11 and 27-48 are rejected under 35 U.S.C. § 103 as being unpatentable over Yuki, U.S. Patent Application Publication US 2021/0214269 A1.
Yuki teaches a glass comprising glass composition capable of being chemically strengthened. See Abstract and the entire specification, specifically, paragraphs [0019]-[0039]. Yuki teaches a glass composition having the following composition in terms of mole percentages: 50-80% of SiO2, 0-20% of Al2O3, 0-10% of B2O3, 0-15% of P2O5, 0-35% of Li2O, 0-12% of Na2O, 0-7% of K2O, 0-10% of MgO, 0-5% of CaO, 0-5% of SrO, 0-5% of BaO, 0-5% of ZnO, 0-10% of ZrO2, 0-5% of TiO2, 0-3% of SnO2, 0.001-1% of Cl, SO3, and CeO2, 0.001-1% of Sb2O3, 0-0.1% of Fe2O3, 0-15% of Y2O3, 0-15% of Gd2O3, 0-15% of Nd2O3, 0-15% of La2O3, 0-15% of Ta2O5, and 0-15% of HfO2. See paragraphs [0019]-[0039] and the below chart which maps the specific components of each claim to Yuki. 
Yuki fails to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 8-11 and 27-48.  However, the mole percent ranges taught by Yuki have overlapping compositional ranges with instant claims 8-11 and 27-48.  See paragraphs [0019]-[0039] and the below chart. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Yuki because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Yuki overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

The below chart maps the components of the instant claims to Yuki

Claim Mapping Chart of Instant Claims to Yuki US 2021/0214269 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in mole.%
Wt%. Range taught by Yuki
Paragraphs and/or Examples Yuki meets the limitation  in terms of wt. %
8, 10, & 43
SiO2
47-70
50-80
Paragraph [0020]
38, 42, 44, & 47
SiO2 
52-65
50-80
Paragraph [0020]
39
SiO2
55-62
50-80
Paragraph [0020]
8, 42-44, & 47
Al2O3
5-17
0-20
Paragraph [0021]
10
Al2O3
2.5-17
0-20
Paragraph [0021]
40
Al2O3
7-16
0-20
Paragraph [0021]
41
Al2O3
8-15
0-20
Paragraph [0021]
8 & 10
P2O5 
4-15
0-15
Paragraph [0023]
27
P2O5 
4-<14
0-15
Paragraph [0023]
28
P2O5 
4-<12
0-15
Paragraph [0023]
29
P2O5 
4-<10
0-15
Paragraph [0023]
42, 43, & 47
P2O5 
4-12
0-15
Paragraph [0023]
44
P2O5
2-23
0-15
Paragraph [0023]
8
K2O 
4.5-23
0-7
Paragraph [0026]
10
K2O 
10-23
0-7
Paragraph [0026]
30
K2O 
4.5-<18
0-7
Paragraph [0026]
31
K2O 
4.5-<14
0-7
Paragraph [0026]
42
K2O
4.5-14
0-7
Paragraph [0026]
43 & 45
K2O 
>5-23
0-7
Paragraph [0026]
47
K2O
2-23
0-7
Paragraph [0026]
48
K2O 
>5-23
0-7
Paragraph [0026]
9, 11, & 37
Li2O 
Substantially free
0-35
Paragraph [0024]
36
Li2O 
0-5
0-35
Paragraph [0024]
37
Li2o
0-<0.1
0-35
Paragraph [0024]
9 & 11
Na2O
Substantially free
0-12
Paragraph [0025]
32
Na2O 
>0-<19
0-12
Paragraph [0025]
33
Na2O 
>0-<15
0-12
Paragraph [0025]
34
Na2O 
>5-<19
0-12
Paragraph [0025]
35
Na2O 
>8-<19
0-12
Paragraph [0025]
43 & 46
Na2O 
>5-19
0-12
Paragraph [0025]
44
Na2O 
>0-19
0-12
Paragraph [0025]
9 & 11
Cs2O 
Substantially free
No mention

36
Cs2O 
0-10
No mention

9 & 11
Rb2O 
Substantially free
No Mention

36
Rb2O 
0-2
No Mention



Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
29 May 2022